Case 6:17-cv-00526-SMH-CBW Document 40-1 Filed 04/10/19 Page 1 of 3 PageID #: 302



                             UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

  CHRISTY SOILEAU, ET AL                               CASE NO. 6:17-CV-00526

  VERSUS                                               JUDGE DOHERTY

  U S DEPT OF HEALTH & HUMAN                           MAGISTRATE JUDGE WHITEHURST
  SERVICES

          MEMORANDUM IN SUPPORT OF PLAINTIFF’S, CHRISTY SOILEAU,
                          MOTION TO LIFT STAY

  MAY IT PLEASE THE COURT:

         Plaintiff, CHRISTY SOILEAU, Individually and on behalf of her minor child, Kristopher

  Ashton Stewart Soileau, has asked the Court to lift the stay on these proceedings for the reason

  that the Medical Review Panel against the hospital, Women’s & Children’s Hospital, has reached

  a conclusion, and this case can now go forward appropriately.

         The Medical Review Panel complaint was timely filed with the Louisiana Division of

  Administration on or about June 10, 2015.

         Kristopher Ashton Stewart Soileau was born on March 5, 2013, and was thereafter treated

  by Dr. Suzanne Foster of S.W. LA Center for Health Services. The S.W. LA Center for Health

  Services is a creation of and is run under the auspices of the UNITED STATES OF AMERICA,

  DEPARTMENT OF HEALTH AND HUMAN SERVICES.

         Kristopher Ashton Stewart Soileau has Malignant Infantile Osteopetrosis (MIOP) which

  failed to be diagnosed and treated in a timely manner by Dr. Susan Foster, an employee of S.W.

  LA Center for Health Services.

         Kristopher’s Malignant Infantile Osteopetrosis (MIOP) is a life threatening illness
Case 6:17-cv-00526-SMH-CBW Document 40-1 Filed 04/10/19 Page 2 of 3 PageID #: 303



  requiring bone marrow transplants. Defendant, UNITED STATES OF AMERICA,

  DEPARTMENT OF HEALTH AND HUMAN SERVICES, through S. W. LA Center for Health

  Services, failed to follow up on the diagnosis by Dr. Billeaud, Radiologist.

         Suit was filed against Dr. Susan Foster, an employee of S. W. LA Center for Health

  Services, which entity is a creation of and is run under UNITED STATES OF AMERICA,

  DEPARTMENT OF HEALTH AND HUMAN SERVICES, in State Court, and was thereafter

  removed to Federal Court. A Medical Review Panel Complaint was filed against Women’s &

  Children’s Hospital with the Division of Administration/Patient’s Compensation Fund. The

  Medical Review Panel proceeding has now been completed and has reached a conclusion.

                                              Conclusion

         This Court has the authority to lift the stay in the present proceedings, and plaintiff prays

  that an Order be issued lifting the stay so that this matter can now go forward appropriately.

                                                Respectfully Submitted:

                                                BY:     /s/ Anthony Dupre’
                                                        ANTHONY C. DUPRE’ (#1342)
                                                        514 W. MAIN STREET
                                                        P. O. DRAWER F
                                                        VILLE PLATTE, LA 70586
                                                        (337)363-3804

                                                BY:     /s/ Sera Russell
                                                        SERA H. RUSSELL, III (#8709)
                                                        LAW OFFICES OF SERA RUSSELL, III
                                                        Attorney at Law
                                                        111 Mercury Street
                                                        Post Office Box 53866
                                                        Lafayette, LA 70505-3866
                                                        Tel.: (337)769-3260
                                                        Fax: (337)769-3269
                                                        Email: sera@serarussell.com

                                                        ATTORNEYS FOR PLAINTIFF
Case 6:17-cv-00526-SMH-CBW Document 40-1 Filed 04/10/19 Page 3 of 3 PageID #: 304




                                           CERTIFICATE

         I HEREBY CERTIFY that a copy of the foregoing PLAINTIFF’S, CHRISTY

  SOILEAU, MEMORANDUM IN SUPPORT OF MOTION TO LIFT STAY was filed

  electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be

  sent to Jennifer B. Frederick, counsel for defendant, by operation of the court’s electronic filing

  system. I also certify that according to the Court’s Mailing Information, there are no manual

  recipients of record.

         SIGNED at Lafayette, Louisiana, this 10th day of April, 2019.

                                         /s/ Sera Russell
                             ____________________________________
                                     SERA H. RUSSELL, III
